Rule 1910.16-6. Support Guidelines. Adjustments to the Basic Support
Obligation. Allocation of Additional Expenses.

        The trier of fact may allocate between the parties the additional expenses
identified in subdivisions (a) - (e). If under the facts of the case an order for basic
support is not appropriate, the trier of fact may allocate between the parties the
additional expenses.

       (a)     Child care expenses. Reasonable child care expenses paid by [either
parent]the parties, if necessary to maintain employment or appropriate education in
pursuit of income, shall be allocated between the parties in proportion to their monthly
net incomes[ and added to his and her basic support obligation]. The court may
order that the obligor’s share is added to his or her basic support obligation, paid
directly to the service provider, or paid directly to the obligee. When a
[parent]party is receiving a child care subsidy through the Department of Human
Services, the expenses to be allocated between the parties shall be the amount actually
paid by the [parent]party receiving the subsidy.

                                             ***

       (1)   Documentation of the child care expenses shall be provided to the
other party within a reasonable period of time after receipt unless the service
provider invoices the parties separately for their proportionate share of the
expense. Allocation of expenses for which documentation is not timely provided
to the other party shall be within the discretion of the court.

       ([1]2) Except as provided in [subsection (2)]subdivision (3), the total child
care expenses shall be reduced to reflect the amount of the federal child care tax credit
available to the eligible [parent]party, whether or not the credit is actually claimed by
that [parent]party, up to the maximum annual cost allowable under the Internal
Revenue Code.

        ([2]3) The federal child care tax credit shall not be used to reduce the child care
expenses subject to allocation between the parties if the eligible [parent]party is not
qualified to receive the credit.

                                             ***

      (d)    Private School Tuition. Summer Camp. Other Needs. [The support
schedule does not take into consideration expenditures for private school tuition
or other needs of a child which are not specifically addressed by the guidelines. If
the court determines that one or more such needs are reasonable, the expense
thereof shall be allocated between the parties in proportion to their net incomes.
The obligor’s share may be added to his or her basic support
obligation.]Expenditures for needs outside the scope of typical child-rearing
expenses, e.g., private school tuition, summer camps, have not been factored
into the Basic Child Support Schedule.

             (1)    If a party incurs an expense for a need not factored into the
Basic Child Support Schedule and the court determines the need and expense
are reasonable, the court shall allocate the expense between the parties in
proportion to the parties’ monthly net incomes. The court may order that the
obligor’s share is added to his or her basic support obligation, paid directly to the
service provider, or paid directly to the obligee.

             (2)    Documentation of the expenses allocated under (d)(1) shall be
provided to the other party not later than March 31 of the year following the
calendar year in which the invoice was received unless the service provider
invoices the parties separately for their proportionate share of the expense. For
purposes of subsequent enforcement, these expenses need not be submitted to
the domestic relations section prior to March 31. Allocation of expenses for
which documentation is not timely provided to the other party shall be within the
discretion of the court.

                                        ***